Order of the Appellate Term, First Department, entered on January 22,1975 in the office of the clerk of the County of New York which affirmed a judgment in defendant’s favor following a jury trial in the Civil Court, and also affirmed an order of the Civil Court denying plaintiff’s motion to set aside the jury verdict, unanimously affirmed, without costs or disbursements. This appeal is here by our leave. On this record the trial court *828properly allowed the defendant to amend its answer to admit operation and control of the platform where the accident occurred. The photograph showing that railings had subsequently been erected about the platform was properly excluded. (Cahill v Kleinberg, 233 NY 255.) The issue of negligence was fairly submitted to the jury without exception. Its verdict in defendant’s favor "may not be set aside unless it plainly appears that the evidence so preponderates in favor of the plaintiff that the verdict for the defendant could not have been reached, on any fair interpretation of the evidence.” (Marion v McCasland, 16 AD2d 781, 782.) Concur—Stevens, P. J., Murphy, Lupiano, Capozzoli and Nunez, JJ.